ACCEPTED
                                                                                        01-11-00258-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                  12/29/2014 6:01:45 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 01-11-00258-CR

                                        In the                        FILED IN
                                                               1st COURT OF APPEALS
                                 Court of Appeals                  HOUSTON, TEXAS
                                       For the                 12/29/2014 6:01:45 PM
                               First District of Texas         CHRISTOPHER A. PRINE
                                                                        Clerk
                                     At Houston

                               

                                   No. 1284896
                            In the 177th District Court
                             Of Harris County, Texas

                               

                             JEREMY THOMAS
                                  Appellant
                                     V.
                            THE STATE OF TEXAS
                                  Appellee

                               

                STATE’S MOTION FOR EXTENSION OF TIME
                WITHIN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and

38.6(d), moves for an extension of time within which to file its appellate brief. In

support of its motion, the State submits the following:
1.   Appellant was convicted for the offense of murder and sentenced to
     life confinement.

2.   Appellant filed written notice of appeal on March 22, 2011.

3.   Appellant filed his brief on November 12, 2014.

4.   The State’s reply brief is due on December 12, 2014.

5.   The State seeks an extension until January 31, 2015, to file its brief.

6.   This is the State’s first request for an extension in this case.

7.   The following facts are relied upon to show good cause for the
     requested extension:

     For reasons unknown, this case was not assigned to me
     until December 19, 2014, a date past the due date.




                                   2
      WHEREFORE, the State prays that this Court will grant the requested

extension.

                                               Respectfully submitted,


                                               /s/ Dan McCrory
                                               DAN MCCRORY
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1901
                                               (713) 755-5826
                                               TBC No. 13489950

                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to

the following email address via TexFile:

      Sarah V. Wood
      Assistant Public Defender
      Sarah.Wood@pdo.hctx.net


                                               /s/ Dan McCrory
                                               DAN MCCRORY
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1901
                                               (713) 755-5826
                                               TBC No. 13489950

Date: December 29, 2014




                                           3